Citation Nr: 1714471	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received in order to reopen a previously denied claim for service connection for hearing loss, and denied service connection for bilateral tinnitus and a back disorder.

In March 2011, the Veteran entered a notice of disagreement as to all issues and a statement of the case was issued in October 2012.  Thereafter, in his November 2012 substantive appeal (VA Form 9), the Veteran limited his appeal as to the issue of entitlement to service connection for hearing loss.  Thus, the claims for service connection for bilateral tinnitus and a back disorder are not properly before the Board.  38 C.F.R. § 20.204 (2016). 

Furthermore, with regard to the characterization of the Veteran's claim as reflected on the title page of this decision, the Board observes that the RO originally denied service connection for hearing loss in a rating decision issued in February 1993.  At such time, it was noted that the Veteran's service treatment records were unavailable.  Thereafter, in December 2010, the Veteran's June 1975 Report of Medical Examination and accompanying Report of Medical History that were completed at the time of his enlistment were associated with the record.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. §  3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. §  3.156(c)(1)(i).  Here, as the newly received service record addresses the Veteran's hearing acuity during his military service, the Board finds that 38 C.F.R. §  3.156(c) is applicable and his original claim is reviewed on a de novo basis.  Consequently, it has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by November 2010 and December 2010 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's available service treatment records (STRs) consisting of his June 1975 Report of Medical Examination and accompanying Report of Medical History as well as post-service VA and private treatment records have been obtained and considered.  The Board notes that his complete service treatment records are unavailable.  In such instances where service records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, if VA's effort to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such fact.  38 C.F.R. § 3.159(e)(1). 

In the instant case, in November 2010, the Agency of Original Jurisdiction (AOJ) requested the Veteran's STRs from the National Personnel Records Center (NPRC).  Thereafter, in December 2010, NPRC provided the aforementioned June 1975 documents, but indicated that there were no other STRs referable to the Veteran at NPRC.  Subsequently, in January 2011 (although the document includes a typo indicating that such was prepared in January 2010), the AOJ issued a Memorandum of Formal Finding on the Unavailability of Service Treatment Records.  Such reflects that all procedures to obtain the Veteran's STRs were correctly followed, all efforts to obtain the needed military information has been exhausted, and further attempts would be futile.  Specifically, the AOJ recounted the aforementioned actions regarding the attempt to obtain such records from NPRC and the Veteran.  Thereafter, the Veteran was advised as to the unavailability of such records in a January 2011 letter.  Thus, the Board finds that the AOJ has exhausted all attempts to obtain the Veteran's complete STRs, and further efforts would be futile. The Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

The Board further notes that, while the AOJ has attempted to schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss on numerous occasions, he has failed to report for such examinations.  In this regard, the Veteran was scheduled for VA examinations in May 1992, January 2011, May 2011, August 2015, and September 2015, but failed to report for each scheduled examination without good cause.  While the Veteran has alleged that he did not receive notice of the examinations, and the record reflects that the May 1992 and January 2011 Requests for Physical Examination include an incorrect address, the May 2011, August 2015, and September 2015 Requests for Physical Examination reflect the Veteran's correct address of record.  Additionally, VA correspondence dated subsequent to such examinations were all sent to the same address and have not been returned as undeliverable.

Furthermore, while the letters notifying the Veteran of his scheduled VA examinations are not on file, the record includes notification from QTC Medical Services reflecting that the August 2015 and September 2015 examinations were properly scheduled, and the Veteran did not report.  Furthermore, there is no indication that the VA Medical Center that scheduled the May 2011 VA examination did not follow the proper procedure to inform him of the scheduled examination.  Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).    

The Board notes that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 30.  Absent such clear evidence, timely delivery is assumed.  See id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Although the Veteran states that he did not receive notice of the scheduled VA examinations, his statement in this regard does not constitute clear evidence rebutting the presumption of regularity in this case in light of the remainder of the evidence of record reflecting that his correct address was used to schedule the May 2011, August 2015, and September 2015 VA examinations, and he has received all other correspondence sent to such address.  Thus, the Board finds that the Veteran was properly noticed of his scheduled VA examinations.  Furthermore, as the Veteran failed to report to numerous scheduled VA examinations, he assumes the risks associated with his failure to report.  See Turk v. Peake, 21 Vet. App. 556, 567-68 (2008).  Therefore, the Board will adjudicate the claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(b).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

As an initial matter, the Board notes that, while the AOJ required new and material evidence to reopen the Veteran's claim for service connection for bilateral hearing loss in the February 2011 rating decision and October 2012 statement of the case, such claim was reviewed on a de novo basis in the December 2015 supplemental statement of the case.  Therefore, the Board may properly consider the merits of the Veteran's claim without prejudice to him.  See Bernard, supra.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the instant claim, in an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz s 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's essential contention is that he currently has bilateral hearing loss as a result of noise exposure during his military service.  In this regard, he alleges that, during his separation examination, the examiner stated that he had a 30 percent loss of hearing that likely originated from his military occupational specialty (MOS) of 11C10 Indirect Fire Infantryman.  Additionally, the Veteran states that he currently has difficulty communicating with others as he has to turn his head in a certain direction in order to hear and understand when others are speaking.  As such, he contends that service connection for bilateral hearing loss is warranted.

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete STRs without success.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare, 1 Vet. App. at 367.  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available STRs, which include his June 1975 Report of Medical Examination and accompanying Report of Medical History that were completed at the time of enlistment, reflect that clinical evaluation was normal in regard to his ears and drums.  On audiology testing, the report recorded the following auditory threshold findings in decibels at the following Hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10 
5
x
5
LEFT
15
5 
5
x
5




	

The examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.  The concurrent medical history report contains the Veteran's report that he never had or was experiencing hearing loss.  While the remainder of the Veteran's STRs are unavailable, his DD-214 reflects that his primary MOS was 11C10 Indirect Fire Infantryman.  Decorations include an Air Assault Badge/Marksman (M-16 Rifle) Badge, reflecting potential noise exposure from gunfire during service.  

However, the Board finds that service connection for  bilateral hearing loss is not warranted as, prior to and during the pendency of the claim, the probative evidence of record fails to establish that the Veteran had a current diagnosis of bilateral hearing loss as defined by VA regulations. 

In this regard, the Veteran's post-service private treatment records do not indicate that he ever complained of, sought treatment for, or was diagnosed with bilateral hearing loss.  Additionally, the Veteran's VA treatment records do not indicate a diagnosis of bilateral hearing loss.  In this regard, an October 2012 VA treatment record notes that a hearing screening was conducted at 25 decibels.  The Veteran failed such hearing screening for one or more frequencies presented in both ears.  As a result, the examiner recommended that a comprehensive audiologic evaluation be completed; however, no such evaluation is of record.  

Based on the foregoing, the AOJ attempted to afford the Veteran VA examinations on numerous occasions.  However, as discussed previously, he failed to attend such examinations.  Consequently, any evidence expected to be obtained during the course of such examination cannot be considered.  Rather, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).

As such, upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had bilateral hearing loss at any time during, or prior to, the pendency of his claim.  In this regard, while the Veteran was noted to have a hearing deficit in October 2012, no audiometric findings demonstrating a current diagnosis of bilateral hearing loss for VA purposes are of record.    

The Board has also considered the Veteran's assertions that he currently has bilateral hearing loss related to his military service.  As a layperson, the Veteran is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, hearing loss meeting VA's definition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as audiological testing is needed to properly assess and diagnose a bilateral hearing loss disability for VA purposes.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his alleged bilateral hearing loss as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements in regard to a diagnosis of bilateral hearing loss, or the etiology thereof, are afforded no probative weight.

The Board finds that service connection for bilateral hearing loss cannot be established as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of bilateral hearing loss prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For the foregoing reasons, the Board finds that service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


